COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 ROGER EVAN GARRETT,                                          No. 08-13-00323-CR
                                              §
                            Appellant,                          Appeal from the
                                               §
 v.                                                       168th Judicial District Court
                                              §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                            State.                            (TC# 20130D01613)
                                               §

                                           §
                                         ORDER

     The Court GRANTS the State’s third motion for extension of time to file the brief until
                                         '
November 30, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                          '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before November 30, 2014.

       IT IS SO ORDERED this 17th day of October, 2014.

                                            PER CURIAM